Citation Nr: 0510917	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously disallowed claim of entitlement to 
service connection for a right shoulder disability.

2.   Entitlement to service connection for mitral valve 
degeneration.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for lung disability.

5.  Entitlement to a compensable disability evaluation for 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.   The record reflects that he served in 
Vietnam and was awarded the Combat Infantryman Badge (CIB).  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of March and June 1999 rating decisions rendered by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

At various times during the course of this appeal including 
the December 2004 informal hearing presentation, the veteran 
and his representative have asserted that the June 1974 
rating decision that denied service connection for the 
veteran's right shoulder disability was clearly and 
unmistakably erroneous.  The Board notes that the June 1974 
decision was subsumed by a December 1990 Board decision that 
denied service connection for right shoulder disability on 
the merits and also determined that the June 1974 decision 
was supported by the evidence then of record.  Consequently, 
this matter will not be referred to the RO for further 
action.  


REMAND

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law in November 2000 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims for service connection and his claim for a compensable 
evaluation for malaria.

The liberalizing provisions of the VCAA and some of the 
implementing regulations are applicable to his claim to 
reopen.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

While the RO provided the veteran with a letter in July 2003 
that addresses the VCAA, neither this letter nor anything 
else in the record provides the notice required in response 
to the veteran's claim for entitlement to a compensable 
disability evaluation for malaria.  Moreover, in the July 
2003 letter, the RO informed the veteran of the evidence and 
information necessary to substantiate a claim to reopen 
received on or after August 29, 2001.  It did not provide him 
with the notice required in response to a claim to reopen 
received prior to that date.  In addition, when it most 
recently considered the claim to reopen in a supplemental 
statement of the case issued in January 2004, it applied the 
amended definition of new and material evidence rather than 
the former version of the regulation applicable to the 
veteran's claim to reopen.  

In addition,  the Board is of the opinion that the medical 
evidence currently of record is not adequate to decide the 
veteran's service connection claims or his claim for a 
compensable evaluation for malaria.  Therefore, he should be 
afforded appropriate VA examinations.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter in response to his claim 
for a compensable evaluation for malaria 
and his claim to reopen a claim for 
service connection for right shoulder 
disability that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This 
letter should include notice that he 
should submit any pertinent evidence in 
his possession.  

2.  With respect to the veteran's other 
claims, he should be requested to provide 
any pertinent evidence in his possession 
and to either provide a copy of any 
medical records, not already of record, 
pertaining to treatment or evaluation of 
the disabilities since his discharge from 
service or to provide the identifying 
information and any authorization 
necessary to enable the RO or the AMC to 
obtain such evidence on his behalf.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's claimed heart 
disability, hepatitis C, and lung 
disease.  The veteran should be notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide a diagnosis for any 
currently present cardiac or respiratory 
disability.  For each heart disorder that 
is identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the disorder was 
present in service or manifested within 1 
year of the veteran's separation from 
active duty in February 1971, or whether 
the disorder is otherwise etiologically 
related to service.  With respect to each 
respiratory disorder and hepatitis C, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the disorder originated during active 
duty or is otherwise etiologically 
related to active duty.  

The supporting rationale for each opinion 
expressed must also be provided.

5.  The RO should also arrange for the 
veteran to be afforded a VA examination 
to determine the degree of severity of 
his malaria or residuals thereof.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.   

The examiner should indicate whether the 
veteran's malaria is presently active.  
Additionally, the examiner should 
identify any current manifestations or 
residuals of malaria.   

6.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

